UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6931



MARC S. CASON,

                 Plaintiff - Appellant,

          v.


M.D.P.S.C.S.; CMS,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01024-CCB)


Submitted:   August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Cason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc      S.    Cason    appeals          the    district    court’s      order

dismissing his complaint alleging violations of 42 U.S.C. § 1983

(2000), and the Americans with Disabilities Act of 1990, 42 U.S.C.

§§ 12101-12213 (2000).            We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Cason v. M.D.P.S.C.S., No. 1:08-cv-01024-

CCB (D. Md. May 9, 2008).           Because the district court’s dismissal

was Cason’s fourth strike under the Prison Litigation Reform Act,

28 U.S.C. § 1915 (2000) (“PLRA”),1 Cason may not proceed in forma

pauperis   in   any       civil    action       or    appeal    filed    while       he   is

incarcerated    or    detained      in   any     facility       unless    he    is   under

imminent   danger     of    serious      physical          injury.      See    28    U.S.C.

§ 1915(g) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                                AFFIRMED




     *
      Although the district court’s order indicates that its
dismissal constituted Cason’s third PLRA strike, a review of
Cason’s numerous lawsuits reveals that Cason was previously issued
three strikes. See Cason v. Weeks, No. 08-cv-00946-CCB (D. Md. May
7, 2008), aff’d, No. 08-6839 (4th Cir. July 28, 2008) (third
strike); Cason v. Maryland Div. of Corr., No. 06-cv-2032 (D. Md.
filed Aug. 21, 2006; entered Aug. 22, 2006) (second strike); Cason
v. Maryland Div. of Parole and Probation, No. 06-cv-1186 (D. Md.
May 17, 2006) (first strike).

                                            2